DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ISGAR (US2020/0219205).
With regard claim 1, ISGAR discloses a social communication system (a social interaction system; paragraph [0022)) comprising: 
a server having a memory storing user data (Fig.1 element 14and para.24-26, where a server 14 includes a memory storing user data); and 
a user computing device coupled to the server (Fig.1 element 12 and para.26, where user computing device 12 coupled to the server 14), wherein the server is programmed to: 
receive an access signal from the user computing device that has accessed the system (Fig.1 element 14 and para.26, where the server 14 is programmed to receive location information from the user computing device 12 that has accessed the system through server 14), 
wherein the access signal includes user data having location information of the user computing device (Fig.3 and para.26, where the server 14 is programmed to receive location information from the user computing device 12);
in response to receiving the access signal from the user computing device, process the user data and determine various users that have accessed the system and are within a predetermined proximity to the user computing device (Fig.8 and 13 and para.26-27 and 31, where in response to receiving the location information from the user computing device 12, process the location information of the user and find and retrieve gee-grouped feature data 26 corresponding to the features near the geolocation of the user computing device that can include multiple users that have accessed the system and are within a predetermined distance 24 to user computing device 12); 
receive a communication signal from the user computing device (Fig.1 and para.24, where server 14 can receive communication from user computing devices via internet connection, Wi-Fi connection, a Bluetooth connection or the like), the communication signal having communication data sent through a communication interface (Fig.1 and para.24, where server 14 can receive communication from user computing devices via internet connection, Wi-Fi connection, a Bluetooth connection or the like) to at least one of the various users (Fig.5 and para.24 and 28-31, where the internet, Wi-Fi, or Bluetooth connection has communication data in response to selecting a bubble from the various selectable bubbles corresponding to gee-grouped feature data 26 displayed on the user computing device 12) that have accessed the system within the predetermined proximity to the user computing device (Fig.8 and 13 and para.26-27 and 31, where in response to receiving the location information from the user computing device 12, process the location information of the user and find and retrieve gee-grouped feature data 26 corresponding to the features near the geolocation of the user computing device  that can include multiple users that have accessed the system and are within a predetermined distance to user computing device 12); and 
receive a return communication from the at least one of the various users (Fig.3 step 34 and para.26, where the server 14 receives and stores a post from the user computing device, wherein the post from the user is stored as part of the geo-grouped feature data 26) and send for display on the user computing device in the communication interface (para.28. where once the geo-grouped feature data 26 is sent to the user computing device 12, the geo-grouped feature data 26 is automatically displayed).
With regard claim 2, ISGAR further discloses wherein the communication interface is configured to allow communication between the user computing device and the user corresponding to the selected selectable element through a communication means selected from the group consisting of text, multimedia messaging, and voice communication (Fig.8 and 13 and para.30, where the geo-grouped feature data 26 is configured to allow communication between the user computing device 12 and other users within the predetermined distance represented as bubbles through text, photos, videos and the like).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over ISGAR (US2020/0219205) in view of Mczeal, Jr. (US 6,763,226).
With regard claim 3, ISGAR discloses all of the subject matter as described in the above paragraph except for specifically teaching wherein the user data includes a user name and a password.
However, Mczeal, Jr. teaches wherein the user data includes a user name and a password (Fig.22; col.33, lines 26-35, where the program allows for the user to enter a desired user_name and password 110) in order to be an authorized user of the network one must always be properly registered on that network (col.33, lines 26-30). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include wherein the user data includes a user name and a password as taught by Mczeal, Jr. into ISGAR’s system so as to be an authorized user of the network one must always be properly registered on that network.
Claims 4-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over ISGAR (US2020/0219205) in view of Arfaa (US 7,502,827).
With regard claim 4, ISGAR discloses all of the subject matter as described in the above paragraph except for specifically teaching wherein the user data includes a stored license plate number.
	However, Arfaa teaches wherein the user data includes a stored license plate number (col.2, lines 29-35, where individual's data includes vehicle's license plate digits) in order to utilize the data to enable proximity communication between drivers and passengers of motor vehicles (Abstract). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include wherein the user data includes a stored license plate number as taught by Arfaa into ISGAR’s system so as to enable proximity communication between drivers and passengers of motor vehicles.
With regard claim 5, the modified circuit of ISGAR and Arfaa further teaches the communication signal and user computing device (para.24, where the user computing device 12 communicates via Internet, Wi-Fi, or Bluetooth connection). The modified circuit of ISGAR and Arfaa teaches all of the subject matter as described in the above paragraph except for specifically teaching wherein the communication signal includes an input license plate number entered into the user computing device, process the input license plate number, and send for display on the user computing device a communication interface for communicating between the user computing device and a user corresponding to the stored license plate number matching the input license plate number.
	However, Arfaa teaches wherein the communication signal includes an input license plate number entered into the user computing device (communication is through the internet and utilizes vehicle's license plate digits entered into a user device; column 2, lines 29-50), process the input license plate number (make connectivity possible by the license plate digits; column 2, lines 29-50), and send for display on the user computing device a communication interface for communicating between the user computing device and a user corresponding to the stored license plate number matching the input license plate number (individuals in a motor vehicle communicate via internet instant messenger on a device displaying the messages, wherein the user name they are assigned correspond to license plate digits matching what they input for the license plate digits; column 2, lines 29-61 ) in order to utilize the data to enable proximity communication between drivers and passengers of motor vehicles (Abstract). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include wherein the communication signal includes an input license plate number entered into the user computing device, process the input license plate number, and send for display on the user computing device a communication interface for communicating between the user computing device and a user corresponding to the stored license plate number matching the input license plate number as taught by Arfaa into ISGAR’s system so as to utilize the data to enable proximity communication between drivers and passengers of motor vehicles.
Conclusion
Reference(s) US 2020/0120097 is cited because they are put pertinent to the server system for a map-based social media platform maintains user location information to enable the rendering of friend icons on a map at a corresponding display locations. However, none of references teach detailed connection as recited in claim. 
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is 571-272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633